Citation Nr: 0632461	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  02-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
sinusitis/rhinitis.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral high frequency hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia with deformed duodenal bulb.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1946 to June 
1949 and from December 1950 to November 1973.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In August 2004, the Board remanded this 
case to the RO for additional development.  The case has now 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has chronic sinusitis with more than six non-
incapacitating episodes in a 12 month period; he has not had 
any surgeries for sinusitis.  

2.  Bilateral hearing loss is manifested by a Level I 
puretone threshold average and speech discrimination in the 
right ear, and a Level II in the left ear.

3.  Hiatal hernia is primarily manifested by epigastric 
distress, regurgitation, and occasional upper quadrant pain, 
but without dysphagia.

4.  Bilateral pterygium does not result in any vision loss. 




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for 
sinusitis/rhinitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6510-6514, 6522 (2005).  

2.  The criteria for an increased rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Tables VI 
and VII, Diagnostic Code 6100 (2005).

3.  The criteria for an increased rating for hiatal hernia 
with deformed duodenal bulb are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (2005).  

4.  The criteria for an increased rating for bilateral 
pterygium are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.75-4.84a, 
Diagnostic Code 6034 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in April 2001 and September 
2004 the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate the claim 
on appeal, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service treatment 
records and examination reports.  The veteran indicated in 
April 2006 that he had no other evidence to submit.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The 
veteran has not identified any additional evidence to obtain.  
There is no additional notice that should be provided and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ANALYSIS

In August 2004, the Board noted that it had been more than 
three years that the veteran had underwent VA examinations, 
that it appeared that he had received treatment for sinusitis 
since the last VA examinations of record, and that it had 
been asserted that his disorders had increased in severity.  
For these reasons, additional VA examinations were to be 
conducted.  While the RO attempted to provide the veteran 
with additional VA examinations by scheduling him for such 
examinations, he failed to report.  A report of contact with 
the veteran in March 2006 indicates that he did not wish to 
appear for any more VA examinations as he was disabled and 
tired of "fooling with this case."  He asked that VA 
proceed with deciding his claim based on the evidence of 
record.  

In a letter dated in March 2006, the veteran indicated that 
his multiple physical disabilities were the primary reason 
for not keeping his VA examinations.  He asked that he not be 
scheduled for any additional VA examinations.  He asked that 
his claim be decided based on the evidence of record.  

The provisions of 38 C.F.R. § 3.655(a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph  (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.   
38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied. 

As this is a claim for increase, the claim must be denied, 
unless good cause is shown.  It is noted that by means of a 
letter dated in February 2006, the RO notified the veteran of 
some of the provisions of 38 C.F.R. § 3.655.  The RO advised 
the veteran that when a claimant fails to show for a VA 
examination without good cause, the claim shall be rated 
based on the evidence of record.  He was not notified of the 
correct provisions of 38 C.F.R. § 3.655(b).  While the March 
2006 Supplemental Statement of the Case did notify him of all 
applicable provisions of 38 C.F.R. § 3.655, the RO still 
indicated that the claim had to be decided based on the 
evidence of record because the veteran failed to report for 
VA examination.  

Given the veteran's assertion that his failure to report was 
due to his disabilities, and given his advanced age as well 
as the many disorders that he has, the Board will find good 
cause and, as did the RO, evaluate the claim based on the 
evidence of record rather than remand for further action by 
the RO.  

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions; 
service medical records; VA medical records and examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, as in the present case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
  
Sinusitis/Rhinitis
The following criteria are applicable for evaluating 
sinusitis/rhinitis:
6510      Sinusitis, pansinusitis, chronic.
 
6511      Sinusitis, ethmoid, chronic.
 
6512      Sinusitis, frontal, chronic.
 
6513      Sinusitis, maxillary, chronic.
 
6514      Sinusitis, sphenoid, chronic.
 
General Rating Formula for Sinusitis (DC's 6510 through 
6514):
Following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain 
and tenderness of affected sinus, and purulent discharge 
or crusting after repeated surgeries
5
0
Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting
3
0
One or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting
1
0
Detected by X-ray only
0
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.



652
2
Allergic or vasomotor rhinitis:
Ratin
g

With polyps
30

Without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or 
complete obstruction on one side
10

The Board has reviewed the medical evidence and finds that 
the criteria for a 30 percent rating for sinusitis have been 
met.  VA and private medical records essentially indicate 
that the veteran has chronic sinusitis as well as many bouts 
of acute sinusitis consisting of discharge and pain, 
including headache pain.  On CT scan in July 2003, it was 
shown that he had acute left frontal ethmoid sinusitis and 
mild chronic ethmoid and right maxillary sinusitis.  VA 
medical records document treatment for both acute and chronic 
sinusitis.  Records from Allegheny Medical Services indicate 
more than six bouts of acute sinusitis in a 12 month period.  
In light of the chronic nature of the sinusitis, as well as 
the private medical records which document more than six 
episodes in a 12 month period, and resolving any doubt in 
favor of the veteran, the Board finds that the criteria for a 
30 percent rating are met.  The record does not indicate that 
the veteran has had any surgeries for the sinusitis; 
therefore, a rating higher than 30 percent cannot be granted. 

Hearing Loss

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities.  Under these criteria, the 
degree of disability for hearing loss is determined by 
application of a rating schedule that establishes acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness). 38 C.F.R. § 4.85.

In the case at hand, the veteran's hearing loss, as assessed 
by a May 2001 VA examination, indicates that his puretone 
threshold average at 1000, 2000, 3000, and 4000 hertz was at 
20 decibels for each ear.  His speech recognition was at 92 
percent in the right ear and at 88 percent in the left ear.  
These findings equate to a Level I hearing loss in the right 
ear and a Level II loss in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Under Diagnostic Code 6100, this degree of hearing 
loss warrants a noncompensable evaluation.  As all of the 
puretone thresholds were 40 decibel or less, the veteran does 
not meet the criteria for an exceptional pattern of hearing 
loss, and the provisions of 38 C.F.R. § 4.86 are not for 
application.

In light of the above, an increased rating for bilateral 
hearing loss is denied.

Hiatal Hernia

The following criteria are applicable for evaluating hiatal 
hernia under 38 C.F.R. § 4.114:

734
6
Hernia hiatal:
Rati
ng

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 percent 
evaluation of less severity
10

After thorough review of the evidence of record, the Board 
finds that the criteria for a higher rating for hiatal hernia 
are not met.  Review of the medical evidence of record, to 
include VA examination in May 2001, indicates that the 
veteran does not have complaints of dysphagia.  It is noted 
that on VA examination in May 2001, he reported that he had 
to chew his food very carefully.  But, this was not due to 
dysphagia, but rather due to false teeth.  The record 
indicates that the veteran's symptoms have included 
occasional epigastric distress with regurgitation and 
occasional left upper quadrant pain.  However, he has denied 
the presence of dysphagia, vomiting, nausea, hematemesis, and 
melena.   (See May 2001 VA examination and December 2004 VA 
treatment record.)  A small hiatal hernia was noted on an 
upper GI study in July 2002.  However, the evidence simply 
does not show symptomatology of such severity as to result in 
considerable impairment of health.  As such, his symptoms 
fall squarely within the 10 percent criteria, and an 
increased evaluation is not warranted. 

Pterygium 

Under DC 6034, pterygium is to be evaluated for loss of 
vision, if any.  Review of the medical evidence indicates 
that on VA examination in May 2001, the veteran did not have 
pterygium.  It was noted that he had had cataract surgery 
bilaterally and that he wore glasses for this, with visual 
acuity with correction being 20/20.  Thus, he has perfect 
vision with correction.  Regardless, any vision loss has been 
attributed to cataracts, not pterygium.  Given this, 
entitlement to a compensable rating for pterygium is not 
warranted.  See 38 C.F.R. §§ 4.75-4.84a.

In reaching the conclusions above with respect to all 
conditions, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for ratings in 
excess of those assigned, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   







	(CONTINUED ON NEXT PAGE)





ORDER

A 30 percent rating for sinusitis/rhinitis is granted, 
subject to the criteria which govern the payment of monetary 
awards.

A compensable rating for bilateral high frequency hearing 
loss is denied.  

An increased rating for hiatal hernia with deformed duodenal 
bulb is denied. 

A compensable rating for bilateral pterygium is denied. 



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


